Title: Arthur Lee to Franklin and Silas Deane, 10 January 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
10th. January 1778
When the conversation turned to day on giving Mr. Williams credit for 200,000 l.t. more on our Banker, as we were just parting there was not time to consider the subject so maturely as the largeness of the demand seems to me to require. But I presume it cannot be either proper or warrantable in us to authorise the expenditure of so large a sum of the public money until we have a clear and satisfactory account how the 500,000 l.t. already given to Mr. Williams have been disbursed. Such an account I should think we ought to have examined properly, before we give the farther credit of the 200,000 l.t.. Especially as I have been always told, that the 500,000 l.t. were amply sufficient to pay for what had been purchased by order of the Commissioners while I was in Germany, and if any orders have been given for farther purchases since my return, as I was not consulted about them I cannot warrant the paying for them.
Mr. Ross in his Letter to Mr. Deane dated Nantes 17th. June 1777 states that Gruel’s charge against Congress as remitted through Sollier to the Commissioners was 90450 l.t. Of this sum Sollier’s account states 79157 l.t. paid to the orders of the different Commissioners among which were two for 20,000 each by Mr. Deane which were for the private purpose I have mentioned. Whether Mr. Deane ever rectified this error or refunded the money I know not; but I am sure it does not appear that he ever did.
To the Honble Messrs. Franklin & Deane.
